Citation Nr: 1026455	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-31 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to special monthly compensation based on the need 
for aid and attendance of another person, or on account of being 
housebound.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral knee 
disorder, to include as due to undiagnosed illness.

4.  Entitlement to service connection for disability manifested 
by fatigue and weakness, to include as due to undiagnosed 
illness. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran has verified active duty service in the United States 
Army from June 1968 to June 1971 and from January 1991 to May 
1991, with additional unverified service in the Army Reserve.  
Official service personnel records confirm the Veteran served in 
the Southwest Asia theater of operations from January 1991 to May 
1991 and is thereby a Persian Gulf Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in December 1992 and 
October 2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied entitlement 
to the benefits currently sought on appeal.

In January 2009, the Board denied the Veteran's claim for special 
monthly compensation (SMC) based on the need for aid and 
attendance of another person (SMC-AA), or on account of being 
housebound (SMC-HB).  He appealed to the United States Court of 
Appeals for Veterans Claims (Court) which, by Order dated 
September 25, 2009, granted a Joint Motion for Remand (Joint 
Motion or JMR).

Pursuant to the Joint Motion, the parties agreed that there were 
a number of unadjudicated pending claims, with jurisdiction 
resting both at the Board and at the Regional Office levels, 
resolution of which may ultimately affect the special monthly 
compensation determination.  Thus, to be clear, each of the 
issues listed on the cover page of this document have been 
determined by the JMR to be perfected for the Board's 
consideration.  Therefore, as jurisdiction over these claims 
rests with the Board, and the outcome of the service connection 
claims may affect the SMC determination, the Board finds these 
issues to be inextricably intertwined with the SMC issue, all of 
which must now be remanded to the RO for appropriate action as 
instructed below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision 
cannot be rendered unless both issues have been considered).

Similarly, pursuant to the Joint Remand, the parties agreed that 
several claims were pending before the agency of original 
jurisdiction, but remain unadjudicated at this time.  The outcome 
of these claims may impact the SMC decision as well.  
Therefore, the issues of service connection for 
respiratory distress, loss of motor control, back pain, 
joint pain, cardiac disorder, cerebral atrophy, seizure 
disorder, irritable bowel syndrome, chronic fatigue 
syndrome, and memory loss (all to include as a result of 
undiagnosed illness) have been found to be raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  The Board does not have 
jurisdiction over these issues as of yet, and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional notification and evidentiary development is required 
before the issues of entitlement to special monthly compensation 
based on the need for aid and attendance of another person, or on 
account of being housebound, and service connection for 
hypertension, bilateral knee disorder, and disability manifested 
by fatigue and weakness, to include as due to undiagnosed 
illness, are ready for Board adjudication.  See 38 C.F.R. § 19.9 
(2009).  Although the Board sincerely regrets this delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every possible 
consideration.

As previously discussed, there are a number of issues found by 
JMR to be unadjudicated but pending before the Board and the 
agency of original jurisdiction.  The Board finds that 
adjudication of these claims is necessary prior to determining 
entitlement to the SMC benefits sought, to enable determination 
as to whether any determined need for aid and attendance or 
housebound status is due to service-connected versus nonservice-
connected causes.  See 38 C.F.R. §§ 3.351, 3.352.  

To this end, the Board finds it necessary to request that the 
Veteran be afforded a VA examination with regard to his claimed 
hypertension, bilateral knee disorder, and disability manifested 
by fatigue and weakness.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In addition, following determination of the 
pending claims discussed above, the Board finds that a new VA 
Compensation and Pension examination is required to obtain a 
medical opinion as to whether the Veteran's service-connected 
disabilities render him housebound or so helpless as to require 
the regular aid and attendance of another person, to include 
sufficient medical rationale for that determination.  See 
38 C.F.R. § 3.159(c); see also Howell v. Nicholson, 19 Vet. App. 
535, 539 (2006) (finding a conclusory opinion without additional 
medical comment to be incompetent for purposes of determining 
eligibility for special monthly compensation benefits).  

The most recent VA treatment records that have been associated 
with the claims file are dated in September 2006.  All relevant 
VA treatment records created since that time should be obtained 
and associated with the claims file.

Finally, adequate notice under 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009), 38 C.F.R. § 3.159 (2009), and relevant case law may 
not have been provided as it pertains to the claims for service 
connection discussed above.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Corrective notice should be provided to 
the Veteran.   

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the information 
and evidence necessary to substantiate his 
claims of service connection for 
hypertension, a bilateral knee disorder, 
and disability manifested by fatigue and 
weakness to include as due to undiagnosed 
illness.  Such notice should include the 
rating criteria by which a disability 
granted service connection will be 
evaluated and how the effective date of 
any such grant will be assigned in 
compliance with the holding in 
Dingess/Hartman v. Nicholson.  

2.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from September 2006 
forward.  

3.  Schedule the Veteran for VA 
examination to determine the nature and 
etiology of any currently diagnosed 
hypertension, bilateral knee disorder, or 
disability manifested by fatigue and 
weakness, to include compliance with 
protocols for assessment of disability due 
to undiagnosed illness associated with 
Gulf War service.  The Veteran's claims 
file and a copy of this remand should be 
made available to the examiner for review.  
All necessary studies and tests must be 
conducted.  An adequate supporting 
rationale must be provided for each 
opinion reached.  

The examiner is specifically requested to:
(a)  State all currently diagnosed 
disabilities manifested by high blood 
pressure, bilateral knee symptomatology, 
and/or fatigue and weakness;
(b)   Identify whether any of the above 
claimed symptoms by history, physical 
examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis; 
(c)   To the extent possible, identify the 
approximate date of onset for any chronic 
acquired disability identified in (a), or 
the approximate date of onset of any 
undiagnosed symptoms identified in (b), 
specifying onset during active military 
service, during service in Southwest Asia, 
within one year following discharge from 
either period of active duty service, or 
after the conclusion of the Veteran's 
military service; 
(d)   Opine whether any current disability 
manifested by high blood pressure, 
bilateral knee symptomatology, and/or 
fatigue and weakness was at least as likely 
as not (probability of 50 percent or 
greater) incurred in or aggravated by 
active military service;
(e)  IF a disability manifested by high 
blood pressure, bilateral knee 
symptomatology, and/or fatigue and weakness 
is found to have onset between the 
Veteran's two periods of active duty 
service, please opine whether any such 
disability increased in severity during the 
second period of active duty service beyond 
the natural progression of the disease or 
injury.  

4.  Thereafter, readjudicate the issues of 
service connection for hypertension, a 
bilateral knee disorder, and disability 
manifested by fatigue and weakness, to 
include as due to undiagnosed illness, 
following all necessary procedures to 
include issuance of a supplemental 
statement of the case if the 
determinations remain unfavorable to the 
Veteran.  

5.  Complete all necessary procedural 
steps, including notice, assistance, and 
adjudication, for the referred claims of 
service connection for respiratory 
distress, loss of motor control, back 
pain, joint pain, cardiac disorder, 
cerebral atrophy, seizure disorder, 
irritable bowel syndrome, chronic fatigue 
syndrome, and memory loss (all to include 
as a result of undiagnosed illness). 

6.  AFTER readjudication of the issues of 
service connection for hypertension, a 
bilateral knee disorder, and disability 
manifested by fatigue and weakness; and 
after initial adjudication of the referred 
claims has been completed, schedule the 
Veteran for a VA Aid and Attendance or 
housebound examination to determine the 
level of impairment caused by his service-
connected disability or disabilities.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  The record should 
clearly indicate all disabilities for which 
service connection is in effect at the time 
of examination.  All necessary studies and 
tests must be conducted.  An adequate 
supporting rationale must be provided for 
each opinion reached.  

The examiner is specifically asked to:
(a) Opine whether the Veteran is permanently 
bedridden or permanently housebound due to 
service-connected disability alone;
(b) Opine whether the Veteran's service-
connected disability or disabilities 
(individually or in the aggregate) render 
him so helpless as to need the regular aid 
and attendance of another person;
(c) If either of these questions is answered 
in the affirmative, please state the 
approximate date at which you find the aid 
and attendance requirement or housebound 
status was realized given the medical facts 
before you;  
(d) To the extent possible, the examiner is 
also asked to differentiate between the 
effects of service-connected disability or 
disabilities, and that of any nonservice-
connected disabilities with regard to the 
above determinations.    
		
7.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed above.  
If further action is required, it should 
be undertaken prior to further claims 
adjudication.  

8.  Finally, readjudicate the issue of 
entitlement to special monthly compensation 
currently on appeal.  If the determination 
remains unfavorable to the Veteran, he and 
his representative must be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The Veteran and his representative 
should be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending a requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

